PER CURIAM.
We think the order appealed from should be reversed. The action was replevin, to recover certain goods sold by the plaintiffs to the defendant’s grantor, and by the latter sold and transferred to the defendant. The original sale was by an agent of the plaintiffs, in the county of Chenango, and the goods were delivered there. The sale by the purchaser to the?‘defendant was also made in that county. The plaintiffs, by this action, seek to disaffirm the original sale and recover the goods, upon the ground that they were fraudulently obtained of them by the defendant’s grantor, and that he fraudulently transferred them to the defendant. It is rendered quite manifest from a reading of the papers contained in the appeal book that, on the trial, no serious question as to the sale and delivery of the goods by the plaintiffs to the defendant’s grantor will be raised. Obviously, the only issues to be *591tried in this case are: (1) Whether the defendant’s grantor fraudulently purchased the goods in question; and (2) whether the defendant was a purchaser of them in good faith. As the sale by the plaintiffs was made in Chenango county, if the purchaser was guilty of any fraud it was perpetrated there. Indeed, practically all the transactions between the parties to such sale took place in the county of Chenango. Again, all the transactions relating to the sale of the goods to the defendant occurred in Chenango county. It seems very improbable that any witnesses out of that county will be called upon the issue as to the good faith of the defendant’s purchase or as to the good faith of the original purchase. A careful examination of the papers contained in the appeal book has led us irresistibly to the conclusion that the witnesses that will be examined upon the trial of this case must and will consist principally of residents ■of Chenango "county, and that their convenience requires that the place of trial shall be changed to that county. We think the defendant was not guilty of any such laches as should defeat this motion. The delay was sufficiently explained by the affidavits used upon the motion.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs, to abide the event.